     Case 6:21-cv-00162-ADA-JCM Document 152 Filed 06/14/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION

JENNILYN SALINAS, et al.,                §
                                         §
       Plaintiffs,                       §
                                         §
v.                                       §
                                         §
NANCY PELOSI, et al.,                    §
                                         §
                                           No. 6:21-cv-00162-ADA-JCM
       Defendants.                       §
                                         §
                                         §
                                         §
                                         §
                                         §
                                         §
                                         §
                                      ORDER

      Having considered the Republican National Committee’s Unopposed Motion to

Set Aside Entry of Default and having found good cause shown, the Court GRANTS

the Motion and ORDERS the Clerk of the Court to set aside the Entry of Default

against the Republican National Committee (Dkt. No. 125).



             14th
SIGNED this _________ day of June, 2021.
                                            _________________________________
                                            ALAN D ALBRIGHT
                                            UNITED STATES DISTRICT JUDGE
